             Case 1:19-cv-02594-SDA Document 56 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Xing Dong Zhang,                                                               10/02/2020

                                    Plaintiff,
                                                                      1:19-cv-02594 (SDA)
                        -against-
                                                                      ORDER
    Ken’s Sushi Bistro, Inc. et al.,

                                    Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

          This case contains claims under the Fair Labor Standards Act. On September 24, 2019 an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 29.) On September 30, 2020, the parties submitted their

motion for settlement approval and related papers, including the proposed settlement

agreement. (ECF No. 55.) Having reviewed the proposed settlement, the Court finds that it is fair

and reasonable. 1 See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The

settlement is approved.

          Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement. The Clerk is requested to close the case.




1
  The Court notes that it finds the hourly rate of $300 sought by Plaintiff for the three associates who did
most of the work on this matter to be higher than rate typically awarded in this district for associates with
similar experience. See, e.g, Gonzalez v. Scalinatella, Inc., 112 F. Supp. 3d 5, 28 (S.D.N.Y. 2015) (noting that
“courts in this district have found that $300 is an appropriate hourly rate for a senior associate with at
least eight years’ experience”). Nonetheless, even applying an hourly rate of $200 for these associates,
the lodestar exceeds the attorneys’ fee award, which is one-third of the settlement amount.
         Case 1:19-cv-02594-SDA Document 56 Filed 10/02/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              October 5, 2020

                                           ______________________________
                                           STEWART D. AARON
                                           United States Magistrate Judge




                                       2
